CLOPTON, J.
We are compelled to affirm the judgment, for the following reasons. Conceding that the conveyances from White and Mrs. Norton were irrelevant and inadmissible without further proof, the error was cured by the subsequent introduction of evidence tending to show their prior possession of the lands in controversy ; the legal effect and sufficiency of the deeds to entitle the plaintiff to recover being dependent upon the fact of possession, and the title of the defendants, as found by the jury'on the entire evidence. — Belmont C. & R. R. Co. v. Smith, 74 Ala. 206; Griffin v. State, 76 Ala. 29.
In respect to the rulings of the court on the exclusion of evidence, the objections were made to the answers of the witness to certain interrogatories, no objection being made to the questions. The answers excluded are not set out in the record; and we have no means of ascertaining error vel non in their exclusion. We can not presume, in order to put the court in error, that the answers were legal evidence. — Perry v. Danner, 74 Ala. 485 ; Allen v. State, 73 Ala. 23. It is not shown that the exceptions to the interrogatories to the witness White were ever called to the attention of the court, or that the court made any rulings thereon. They can not be made for the first time in this court.
The exceptions to the instructions given and refused, are taken to them in mass, and are too general to avail the appellants, unless there is error in each of the charges given, and each of the charges requested asserts a correct proposition applicable to the evidence. — Stovall v. Fowler, 72 Ala. 77. While there may be error in some of the instructions given, we can not assert there is error in each ; and while some of the charges requested should have been given, each does not assert a correct proposition applicable to the evidence. An examination of them seriatim is unnecessary.
The refusal of the court to grant a new trial is not revisable by this court.- — Strong v. Catlin, 37 Ala. 706.
Affirmed.